Appeal by defendant, as limited by his motion, from a sentence of the County Court, Westchester County, imposed July 14, 1978. Sentence affirmed. Appellant’s assertion that his guilty plea was the involuntary product "of duress of circumstances” is beyond the scope of this appeal, which is limited to a review of "the legality, propriety or excessiveness of the sentence imposed” (see 22 NYCRR 670.17 [i]). Moreover, the allegations raised involve matters entirely dehors the record and therefore may not be addressed on direct appeal. (Cf. People v Flowers, 30 NY2d 315; People v White, 32 NY2d 393.) Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.